Citation Nr: 1755786	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

J. George, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his cousin testified before the undersigned Veterans Law Judge at a March 2017 hearing at the RO.  


FINDING OF FACT

The Veteran is in need of aid and attendance due to his service-connected disabilities.


CONCLUSION OF LAW

For the entire claims period, the criteria for SMC based on the need for aid and attendance have been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


Legal Criteria

The Veteran is claiming SMC based on the need for aid and attendance.  Relevant to this case, SMC based on the need for aid and attendance is available where the Veteran is so helpless as to be in need of regular aid and attendance due to service-connected disabilities.  38 C.F.R. § 3.350(b).  In making this determination, the Board is to consider the Veteran's ability to dress or undress herself, keep herself ordinarily clean and presentable, inability of claimant to feed herself through loss of coordination of upper extremities or through extreme weakness, inability to attend to the wants of nature (use the bathroom); incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).  See also Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Veteran is service connected for posttraumatic stress disorder (PTSD), headaches with blurred vision, arthritis in both knees, gastroesophageal reflux disease (GERD), and residual scarring in the forehead due to a head injury.  His combined ratings have been totally disabling since October 16, 2006.  The Veteran also is receiving SMC at the housebound rate since that time.

Lay statements from the Veteran's spouse in June 2016, and daughter in July 2012 and June 2016, give insight into the functional effects of his disabilities.  In these statements, the Veteran's wife and daughter note that the Veteran has difficulty remembering to take or whether he took his medications.  This has led to him skipping doses and on a few occasions overdosing.  He has fallen asleep while cooking resulting in fires on the stove and from cigarette burns in his bed.  He has also fallen several times on the stairs because of his knee arthritis.

In May 2016, the Veteran was afforded a VA examination to determine whether his service-connected disabilities rendered him in need of aid and attendance from a medical standpoint.  The examiner noted that the Veteran had difficulty preparing meals because his PTSD and back medications make him fall asleep.  Due to falling asleep while cooking, the Veteran almost started two fires.  The Veteran also required a family member to check in on him while his spouse and daughter were at work.  He also had memory loss and difficulty managing medications.  To ambulate, he used a cane.  The examiner recommended aid and attendance because of safety concerns regarding medication and falling asleep while cooking.

At the March 2017 Board hearing, the Veteran and his cousin provided more details about the effects of the Veteran's service-connected disabilities.  The Veteran noted that he has been on opioids for his knees and back since 2012 or 2013.  This causes drowsiness and memory problems.  He noted that his wife and cousin manage his medications because of his memory loss.  He stated that his daytime drowsiness was due to his inability to fall asleep at night because of pain.  Because his spouse works, his cousin checks in on him every day.  The Veteran and his spouse provide support for the cousin.  The Veteran also noted that he has fallen several times and uses a cane and left knee brace to ambulate.  The Veteran felt that his PTSD and headaches are the main reasons he needs assistance.  He stated that he would still be taking an opioid medication to deal with his service-connected knee arthritis even in the absence of his non-service-connected back arthritis.  The cousin noted that he makes lunch for the Veteran and sometimes helps the Veteran with shaving and dressing.  The two also take walks together to ensure the Veteran gets some exercise.

The Board finds that, after affording the Veteran the benefit of the doubt, his service-connected disabilities render him in need of aid and assistance.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  He has started two fires in the house and cannot cook by himself.  He needs close management to ensure that he properly takes his medication.  Because his spouse and daughter work this requires his cousin to come by the house daily to check in on him.  There is also some indication that he needs help showering and dressing below the waist.  

The Board recognizes that the RO denied SMC based on the need for aid and attendance because the Veteran's need was not based solely on his service-connected disabilities.  Although a nonservice-connected back condition does cause additional disability rendering his need greater, this does not detract from the facts in evidence demonstrating that the Veteran's service-connected disabilities render him in need of aid and assistance, which is the standard to be met for the benefit.  Accordingly, SMC at the aid and attendance rate is warranted.  38 C.F.R. § 3.350.


ORDER

SMC based on the need for aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


